DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 7, 11, 12, 13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeVries et al (US 2016/0279362), hereinafter DeVries.
Regarding claims 1, 7 and 13, DeVries teaches a system and method for delivering oxygen (abstract, paragraph 231, Figs. 1, 13D, 15a) comprising:
an oxygen source (Fig. 1: 118, 120);
a ventilator (Fig. 1: 100) operatively connected to the oxygen source to receive a supply of oxygen therefrom (Fig. 1, Paragraph 231), the ventilator configured to provide gas including a mixture of the supply of oxygen and air to a patient through a breathing circuit (paragraph 231);
a valve operatively connected to the ventilator and the oxygen source (Fig. 13D:CV8, metering valve 320, paragraph 244), the valve having a)an open position in which the ventilator receives the supply of oxygen from the oxygen source (paragraph 244, opens poppet valve CV8, paragraph 225 when CV8 is open oxygen is provided to the patient circuit, Fig. 7) and b) a closed position in which the ventilator is not in fluid communication with the oxygen source (Paragraph 244, CV8 maybe closed and would not provide oxygen when closed);
a sensor configured to measure breath flow information for the patient (Fig. 5a: 212, paragraph 12, internal flow transducer may be used to detect when the patient has a breath);
 and a computer system that comprises one or more physical processors operatively connected with the sensor and the valve (paragraph 128, control system 220, paragraph 125, receives signals from flow sensor, paragraph 244, after detecting the beginning of an inspiratory phase the control system instructs rotary valve to open poppet valve CV8), the one or more physical processors being programmed with computer program instructions which, when executed, cause the computer system to:
determine a volume of gas delivered to the patient during a breath cycle of the patient (paragraph 240, paragraph 251, volume of gas may be determined using the flow signal, paragraph 239 fig. 15a shows total volume delivered areas 584 plus 586) and an inspiratory volume of gas delivered to the patient during an inspiration phase of the breath cycle by using the breath flow information (paragraph 251, paragraph 239); and
provide input to the valve based on the determined volumes (paragraph 251, pulse volume may be determined using the flow signal and the stepper position valve), the provided input causing a movement of the valve between the open and the closed positions. (paragraph 251, control system controls the pulse using the control signal sent to the stepper motor of the metering valve)

Regarding claims 5, 11 and 17, DeVries teaches the system and method of claims 1, 7 and 13 and further teaches wherein the oxygen source is selected from the group consisting of an oxygen concentrator (Fig. 1, paragraph 75) a portable oxygen concentrator, a pressurized oxygen gas cylinder, a compressed oxygen gas cylinder, an oxygen generator, an oxygen blending module and an oxygen gas bottle.

Regarding claims 6, 12 and 18, DeVries teaches the system and method of claims 1, 7 and 13 and further teaches wherein the oxygen source is an oxygen concentrator (paragraph 75), and further comprising an accumulator configured to accumulate the supply of oxygen from the oxygen source when the valve is in the closed position (paragraph 225, Fig. 13C, oxygen tank 312, fig. 7a) and to provide the supply of oxygen to the ventilator when the valve is in the open position. (paragraph 225)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DeVries in view of Selander (US 2018/0154102), hereinafter Selander. 
Regarding claims 2, 8 and 14 DeVries teaches the system and method of claims 1, 7 and 13 but does not teach obtaining a tube volume.
However, Selander teaches a ventilator device (Abstract, Figs. 1A-1C) wherein the computer system is further configured to obtain a tube volume (paragraph 15, determines volume of inspiratory line); and
determine a volume difference between the volume of the gas delivered to the patient during the breath cycle of the patient and the tube volume. (paragraph 130, net ventilation is determined, determines a delay in delivering the oxygen to the patient based on the volume of the inspiratory line and the net ventilation)
It would have been obvious to a person of ordinary skill in the art to have modified DeVries to include the tube volume calculation as taught be Selander to indicate to the operator the period of time that the patient receives oxygen. (paragraph 19)

Allowable Subject Matter
Claims 3-4, 9-10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3, 9 and 15, the combination of DeVries and Selander does not teach wherein the computer system is further configured to:
provide the input to the valve causing the movement of the valve to the open position when the determined volume difference is delivered to the patient from a start of a next breath cycle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785